***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 STATE v. CURET—DISSENT

   PRESCOTT, J., dissenting. Contrary to the majority
opinion, I conclude, on the basis of the subordinate
facts found by the trial court and the rational inferences
drawn from those facts, that the police who responded
to the 911 call in this matter reasonably could have
believed that an emergency situation existed that justi-
fied their warrantless entry into the apartment of the
defendant, Shaila M. Curet. Accordingly, I further con-
clude that the trial court properly denied the defen-
dant’s motion to suppress the evidence obtained by the
police as a result of their warrantless entry, and I would
affirm the judgment of conviction rendered by the court
following the defendant’s conditional plea of nolo con-
tendere. Therefore, I respectfully dissent.1
   Although the majority opinion sets forth in some
detail the facts as found by the court in its oral ruling
on the defendant’s motion to suppress,2 I summarize
them again briefly with an emphasis on those facts most
relevant to my determination of whether the police
reasonably made a warrantless entry into the defen-
dant’s apartment pursuant to the emergency doctrine.
On the afternoon at issue, Anthony Cruz, who lived in
the defendant’s apartment building, called 911 to report
what he described as a break-in and loud altercation.
Cruz explained to the 911 operator that he had observed
an unknown man wearing a hooded sweatshirt enter
the apartment building. Thereafter, he heard what he
thought were gunshots associated with a loud alterca-
tion that was happening in and around the building’s
laundry room, which was located on the first floor of
the building, directly below his apartment. Cruz told
the 911 operator that he later saw two men—the individ-
ual he originally had observed entering the building and
a different, unidentified man—leave the building and
depart in separate vehicles. Cruz also relayed to the
operator that he had found a knife in the laundry room
with white paint on it. He believed someone may have
used the knife to try to break into the defendant’s apart-
ment, which was located across from the laundry room.3
  Officer Raim Zulali was dispatched to respond to the
911 call. Much of the information provided by Cruz to
the 911 operator was relayed to him on the display in
his police cruiser before he arrived at the scene. When
Zulali arrived at the building at around 4 p.m., the apart-
ment building was locked, but he was admitted by Cruz,
whom he questioned regarding his 911 call. Cruz told
Zulali that he did not recognize the man wearing the
hooded sweatshirt, but that he saw him exiting a white
vehicle and became suspicious when the man tried to
conceal his identity as he approached the front door
to the building. Cruz stated that the man may have used
the knife that Cruz later found in the laundry room to
gain access to the building. Cruz also told Zulali that,
shortly after the man gained entry to the building, he
heard someone knocking very hard on the door to the
defendant’s apartment. He then heard an altercation
begin, starting in the hallway outside of the defendant’s
apartment and moving to the laundry room, which was
only a few feet away. It was after the altercation had
moved into the laundry room that Cruz believed he
heard two gunshots. He next saw a man run out the
front door of the building and leave in the white vehicle,
following which he saw another male exit the building
and leave in a different car. Cruz told Zulali that, upon
investigating, he found a knife in the laundry room.
   Importantly, Cruz also stated that he thought that
one of the residents of the defendant’s apartment was
involved in the altercation. Cruz informed Zulali that a
male and a female lived in the defendant’s apartment,
and that their vehicle still was parked in the parking
lot. There is nothing in the record, however, to suggest
that Cruz ever indicated to the police that either of the
two men that he had observed fleeing from the building
after the altercation was the male resident of the defen-
dant’s apartment. Zulali checked the vehicle that Cruz
had indicated belonged to the residents of the defen-
dant’s apartment. The vehicle was unoccupied.
   When Zulali inspected the hallway outside of the
defendant’s apartment, he saw pry marks on the frame
of the defendant’s apartment door and found fresh paint
chips on the floor nearby. He also saw what looked to
be freshly made footprints on the wall of the hallway.
Inside the laundry room, Zulali observed that the room
was in disarray, with the washing and drying machines
having been disturbed from their normal positions.
Zulali found a single spent shell casing on the floor and
observed a bullet hole in the exit side of the doorframe
of the laundry room’s door. Zulali also observed a mark
on the floor and a hole in the wall that he believed may
have been caused by a ricocheted bullet. In addition to
the evidence of gunfire, Zulali found a small and fresh
blood like stain on the wall adjacent to the laundry
room door.
  On the basis of his observations, Zulali called for
additional police assistance and, having developed a
concern that someone may have been shot or stabbed
during the altercation under investigation, he asked a
dispatcher to call area hospitals to ascertain whether
any gunshot or stabbing victims recently had arrived
for treatment. Zulali went door to door and interviewed
residents of the building to determine whether anyone
had been injured.4 He also knocked on the door of the
defendant’s apartment. When he did not receive any
response, he attempted to open the door of the apart-
ment, but it was locked. He also tried to look into the
apartment’s windows, but the blinds were all closed.
  Zulali called his superior officer, Sergeant Gaetano
Tiso, explained the evidence that he had found thus
far, and expressed his concern that someone might be in
the defendant’s apartment. Tiso and several additional
officers responded to the scene. When they arrived,
Zulali again reviewed the evidence with Tiso, repeating
his concern that someone might be in the defendant’s
apartment and injured. The police proceeded to force
open the door of the defendant’s apartment in a search
for any injured occupant.5 Approximately one hour had
passed from the time that Zulali first arrived at the
apartment building until the warrantless entry into the
defendant’s apartment occurred.
   As aptly described in the majority opinion, multiple
items of inculpatory evidence were observed in plain
view by the officers as they conducted their search,
which later were seized pursuant to a subsequently
obtained warrant. The defendant was arrested and
charged with possession of more than one-half ounce
of cocaine in violation of General Statutes § 21a-278 (a)
and operation of a drug factory in violation of General
Statutes § 21a-277 (c). Thereafter, she filed a motion to
suppress the evidence seized as a result of the war-
rantless entry of her apartment, arguing in relevant part
that the emergency doctrine was inapplicable because
no reasonable police officer would have believed that
there was an emergency requiring the warrantless entry
into her apartment. The state countered, inter alia, that
the police officers properly entered and searched the
defendant’s apartment under the emergency doctrine
because they reasonably could have believed that some-
one may have been seriously injured. The court agreed
with the state that the officers’ warrantless search was
reasonable. In reaching its decision, the court relied on
the testimony of both Zulali and Cruz, both of whom
the court found credible.
   The defendant claims on appeal that the court
improperly concluded that the police’s warrantless
entry into her apartment was justified under the emer-
gency exception because no reasonable officer could
have concluded that entry was necessary to alleviate
an emergency. The state responds that, under the facts
known at the time, it was objectively reasonable for an
officer to believe that someone may have been in the
defendant’s apartment who was seriously injured and
in need of medical assistance and, thus, the warrantless
entry was justified pursuant to the emergency doctrine.
I agree with the state.
   Before turning to my analysis, I first set forth the
relevant legal parameters of the emergency doctrine
exception to the warrant requirement and our well set-
tled standard of review governing this claim. ‘‘[A] search
conducted without a warrant issued upon probable
cause is per se unreasonable . . . subject only to a few
specifically established and well-delineated exceptions.
. . . Searches conducted pursuant to emergency cir-
cumstances are one of the recognized exceptions to
the warrant requirement under both the federal and
state constitutions. . . . [T]he fourth amendment does
not bar police officers, when responding to emergen-
cies, from making warrantless entries into premises and
warrantless searches when they reasonably believe that
a person within is in need of immediate aid. . . . The
extent of the search is limited, involving a prompt war-
rantless search of the area . . . . The police may seize
any evidence that is in plain view during the course of
the search pursuant to the legitimate emergency activi-
ties. . . . Such a search is strictly circumscribed by
the emergency which serves to justify it . . . and can-
not be used to support a general exploratory search.
. . .
   ‘‘The state bears the burden of demonstrating that a
warrantless entry falls within the emergency exception.
. . . An objective test is employed to determine the
reasonableness of a police officer’s belief that an emer-
gency situation necessitates a warrantless intrusion into
the home. . . . [The police] must have valid reasons
for the belief that an emergency exists, a belief that must
be grounded in empirical facts rather than subjective
feelings. . . . The test is not whether the officers actu-
ally believed that an emergency existed, but whether a
reasonable officer would have believed that such an
emergency existed. . . . The reasonableness of a
police officer’s determination that an emergency exists
is evaluated on the basis of facts known at the time of
entry.’’ (Citations omitted; emphasis omitted; internal
quotation marks omitted.) State v. Blades, 225 Conn.
609, 617–19, 626 A.2d 273 (1993); see also State v.
DeMarco, 311 Conn. 510, 534–37, 88 A.3d 491 (2014).
   ‘‘The purpose of the emergency doctrine is to allow
the police to make a warrantless entry to render emer-
gency aid and assistance to a person whom they reason-
ably believe to be in distress and in need of that assis-
tance.’’ (Internal quotation marks omitted.) State v.
Kendrick, 314 Conn. 212, 230, 100 A.3d 821 (2014). As
our Supreme Court has explained, ‘‘the emergency doc-
trine is rooted in the community caretaking function
of the police rather than its criminal investigatory func-
tion. We acknowledge that the community caretaking
function of the police is a necessary one in our society.6
[I]t must be recognized that the emergency doctrine
serves an exceedingly useful purpose. Without it, the
police would be helpless to save life and property, and
could lose valuable time especially during the initial
phase of a criminal investigation. . . . Constitutional
guarantees of privacy and sanctions against their trans-
gression do not exist in a vacuum but must yield to
paramount concerns for human life and the legitimate
need of society to protect and preserve life.’’ (Citation
omitted; footnote added; internal quotation marks omit-
ted.) State v. Blades, supra, 225 Conn. 619. Importantly,
our Supreme Court has warned that, in evaluating the
reasonableness of a warrantless intrusion under the
emergency doctrine, ‘‘[t]he fact that the protection of
the public might, in the abstract, have been accom-
plished by less intrusive means does not, by itself, ren-
der the search unreasonable.’’ (Internal quotation
marks omitted.) State v. DeMarco, supra, 311 Conn. 532.
   ‘‘[I]n reviewing a trial court’s ruling on the emergency
doctrine, subordinate factual findings will not be dis-
turbed unless clearly erroneous and the trial court’s
legal conclusion regarding the applicability of the emer-
gency doctrine in light of these facts will be reviewed
de novo. . . . Conclusions drawn from the underlying
facts must be legal and logical. . . . We must deter-
mine, therefore, whether, on the facts found by the
trial court, the court properly concluded that it was
objectively reasonable for the police to believe that
an emergency situation existed.’’7 (Internal quotation
marks omitted.) State v. Blades, supra, 225 Conn. 617.
   For the following reasons, I conclude, on the basis
of the facts known to the police at the time they decided
to enter the defendant’s apartment without a warrant
and the reasonable inferences that may be drawn from
those facts, that the police reasonably could have con-
cluded that a medical emergency involving danger to
human life existed, thus justifying their warrantless
entry.
  First, it is significant that Zulali was dispatched to
the apartment building in response to a 911 call alerting
the police to an attempted burglary during which gun-
shots may have been fired and a knife was found. As
argued by the state on appeal, any burglary comes with
a potential for violence; it is objectionably reasonable
that any trained law enforcement officer responding to
a call of a break-in at an apartment building would
contemplate that a resident or bystander encountering
the perpetrator might be injured. See State v. Fausel,
295 Conn. 785, 798–99, 993 A.2d 455 (2010); State v.
Ortiz, 95 Conn. App. 69, 82, 895 A.2d 834, cert. denied,
280 Conn. 903, 907 A.2d 94 (2006).8 Accordingly, from
the outset, responding police, in exercising their com-
munity caretaking function, reasonably would have
been concerned that someone in the apartment building
may have been injured.
   Second, there was ample evidence present at the
scene from which the police reasonably could have
inferred that someone either participating in the alterca-
tion that Cruz overheard or a victim of the altercation
might have been injured seriously and be in need of
medical assistance. Cruz was only an earwitness and
never directly observed the altercation. Thus, the mere
fact that, after the altercation ended, he saw two men
fleeing the scene did not necessarily mean that there
were only two persons present during the relevant
events. Given the fact that Cruz heard loud banging on
the defendant’s apartment door immediately preceding
the altercation, it is not unreasonable to infer that the
altercation involved someone in the defendant’s apart-
ment who either interrupted an attempted burglary, was
the intended victim of the burglary, or had some other
reason to engage in an argument that spilled out into
the hallway and into the laundry room. Furthermore,
Cruz had indicated to both the 911 operator and Zulali
that he had heard what he believed was gunfire at the
time of the altercation. His belief was corroborated by
the bullet holes and ricochet marks observed in the
laundry room, as well as the discovery of a shell casing.
The fact that the bullet hole was located on the exit
side of the laundry room door supports an inference
that someone may have been trying to escape from the
shooter. Further, Zulali observed a fresh blood like stain
in the laundry room. It is a reasonable inference to
conclude from that discovery, particularly in conjunc-
tion with the knowledge of recent gunfire associated
with a burglary and some type of altercation, that a
person might have been injured and in need of immedi-
ate aid. See State v. Blades, supra, 225 Conn. 621.
   Third, the majority’s assertion that there was ‘‘limited
evidence that directly pertained to the defendant’s
apartment’’ is belied by the record. There is, in fact, a
significant factual basis on which the police reasonably
could have linked any injury that occurred in the laun-
dry room to someone who may have been inside the
defendant’s locked apartment. Cruz indicated to the
police that the events originated at the defendant’s door-
way. Further, Cruz stated that he believed that one
of the residents of the apartment was involved in the
altercation. It is not an unreasonable inference to con-
clude that any party injured during the altercation could
have fled from the laundry room back into the defen-
dant’s apartment, locking the door behind him or her.
The pry marks on the doorframe of the defendant’s
apartment door and the paint chips further link the
defendant’s apartment to the altercation, either because
the altercation began as a result of a break-in or an
attempted break-in or because someone attempted to
pursue a fleeing victim. In short, under the totality of
the circumstances, it would have been reasonable for
officers to be concerned that someone shot, stabbed,
or otherwise injured during the altercation could have
sought refuge in the defendant’s apartment and might
be in need of medical attention. The fact that no one
answered the door could have meant that the injured
party had lost consciousness, making the need for an
emergency warrantless entry that much more com-
pelling.9
  I further agree with the state that the fact that the
defendant’s vehicle was still at the premises and that
the police were unable to look through windows to
observe the interior of the residence increased rather
than diminished the likelihood ‘‘that there was a person
inside the apartment who was unresponsive as the
result of an injury . . . .’’
   The majority states that the fact that the defendant’s
vehicle was found in the parking lot does not support
a belief that an emergency existed in the defendant’s
apartment. I disagree because the evidence cannot be
viewed in isolation. As I have already indicated, there
was evidence that linked the gunfire and the altercation
in the laundry room directly to the defendant’s apart-
ment. A reasonable inference to be drawn from the fact
that the vehicle owned by one of the residents of the
defendant’s apartment was still parked outside is that
the owner of the vehicle may still be home. When viewed
in conjunction with the fact that no one answered when
Zulali knocked on the door to the defendant’s apart-
ment, and all other residents had been accounted for,
the presence of the defendant’s vehicle lends additional
support for a reasonable inference to be drawn that the
vehicle’s owner was home yet incapacitated and unable
to answer the door or call out for help. Certainly, this
inference is more compelling than the majority’s sugges-
tion that a reasonable officer should have inferred from
the vehicle’s presence outside the apartment building
that the defendant’s apartment was unoccupied.
  Finally, unlike the majority, I attach far less signifi-
cance to the fact that one hour of time passed between
the police’s initial response to the 911 call and their
eventual decision to enter the defendant’s apartment
without a warrant. Although this lapse of time is, of
course, not irrelevant to an assessment of the reason-
ableness of the officers’ belief, the amount of time
elapsed, as the majority concedes, is not a dispositive
factor in the required analysis. After all, in any particular
investigation, it may not be until after some additional
inquiries or assessment of the evidence gathered by
the police has occurred that an officer reasonably may
conclude that an emergency situation exists.
  In State v. Blades, supra, 225 Conn. 609, our Supreme
Court upheld a warrantless entry into a defendant’s
apartment on the basis of the emergency doctrine. In
Blades, the court concluded that the police’s entry into
the defendant’s apartment was reasonable despite the
fact that two hours had passed between the time that
the police first were contacted about a missing person
and when they entered the defendant’s apartment with-
out a warrant. Id., 615–16. During those two hours, the
officer in Blades investigated and discovered blood on
the back door of the defendant’s apartment building,
which eventually led the police to ‘‘believe that someone
was injured or in danger in the apartment and that it
would be necessary to enter to protect or preserve life.’’
Id., 616. The fact that the police took one hour in the
present case to evaluate the evidence and come to the
conclusion that an injured person may have been in the
defendant’s apartment does not, in my mind, render
that conclusion objectively unreasonable.10
   Although the majority opinion states that, in the pres-
ent case, Zulali did not discover ‘‘substantial evidence
. . . clearly demonstrating’’ that someone in the defen-
dant’s apartment was at risk of losing life or limb, clear
and substantial evidence is not the standard governing
our inquiry. In my view, this statement mischaracterizes
the relevant legal standard.11 The standard is one of
objective reasonableness under the facts as known at
the time. The fact that our Supreme Court may have
concluded in a particular case that there was clear,
demonstrable evidence supporting the decision by the
police to make a warrantless entry in that particular
case does not mean that the same level of evidence
always is necessary to justify entry under the emer-
gency doctrine. To require otherwise would risk placing
far too tight of a restriction on the important public
safety function we entrust to the police, who often must
quickly assess ambiguous or conflicting information
and make immediate decisions ‘‘in circumstances that
are tense, uncertain, and rapidly evolving.’’ (Internal
quotation marks omitted.) Kentucky v. King, 563 U.S.
452, 466, 131 S. Ct. 1849, 179 L. Ed. 2d 865 (2011); see
also State v. DeMarco, supra, 311 Conn. 536–37. In my
estimation, and contrary to the analysis of the majority,
the fact that Zulali was unable to discover any definitive
evidence as to the whereabouts of the residents of the
defendant’s apartment, including by interviewing other
residents, supported the reasonableness of his decision
that he needed to be sure that no one was in the apart-
ment injured and in need of medical assistance.12
  As the majority opinion recognizes, the emergency
exception does not require that the police always have
direct evidence of an emergency situation. Rather, it
only requires that they know some articulable facts at
the time of entry that reasonably could lead them to
conclude that they should dispense with the necessity
of obtaining a warrant.
  On the basis of the totality of the facts, unlike the
majority, I conclude that the trial court properly denied
the defendant’s motion to suppress the evidence found
pursuant to the police officers’ legitimate emergency
entry of her apartment. Accordingly, I would affirm the
judgment of the trial court and, thus, respectfully
dissent.
   1
     Because I conclude that the police officers’ warrantless entry was reason-
able under the emergency doctrine exception to the warrant requirement,
I need not reach the issue of whether the police had probable cause to enter
the apartment pursuant to the exigent circumstances exception.
   2
     I note that the record does not contain a signed copy of the transcript
of the court’s oral memorandum of decision as required pursuant to our
rules of appellate procedure. See Practice Book § 64-1 (a). ‘‘In cases in
which the requirements of Practice Book § 64-1 have not been followed,
this court has declined to review the claims raised on appeal due to the
lack of an adequate record.’’ State v. Brunette, 92 Conn. App. 440, 446, 886
A.2d 427 (2005), cert. denied, 277 Conn. 902, 891 A.2d 2 (2006). This court
nonetheless has reviewed claims on appeal if an unsigned transcript has
been provided and we were able to discern the portions of the transcript
constituting the court’s decision. See id. Because the defendant filed an
unsigned transcript of the hearing at which the court rendered its oral ruling
on the motion to suppress, I would review her claim despite the technically
inadequate record.
   3
     Although Cruz told the operator that he did not think anyone currently
was at home in the defendant’s apartment, there is nothing in the record
indicating that Cruz’ belief was founded on any personal knowledge or
observation. Thus, it would have been reasonable for the police not to have
placed much weight on his statement in assessing whether an injured person
in need of medical care may have been in the defendant’s apartment. I also
disagree with the majority’s suggestion that the trial court’s reliance on the
911 call in rendering its ruling on the motion to suppress means that it
necessarily credited Cruz’ belief regarding the occupancy of the apartment.
See footnote 2 of the majority opinion. Further, as I discuss later in my
dissent, there were additional facts learned by the police during their investi-
gation that reasonably could be viewed as contradicting Cruz’ statement to
the operator, including his statement that he thought that one of the residents
of the defendant’s apartment was a participant in the altercation and the
presence of the defendant’s vehicle in the building’s parking lot.
   4
     The court found that Zulali was able to interview someone from each
of the units in the apartment building other than the defendant’s.
   5
     The majority notes that six officers, including Zulali and Tiso, entered
the apartment and that they breached the door with a battering ram. In my
view, the number of officers involved and their means of entry are irrelevant
to the issue of whether their entry was reasonable under the emergency
doctrine.
   6
     ‘‘Police often operate in the gray area between their community caretak-
ing function and their function as criminal investigators. Often there is no
bright line separating the one from the other; the emergency doctrine relies
on an objective test wherein the reasonableness of the officer’s belief is
assessed on a case-by-case basis.’’ State v. Blades, supra, 225 Conn. 619.
   7
     I am cognizant of our Supreme Court’s instruction that ‘‘when a question
of fact is essential to the outcome of a particular legal determination that
implicates a defendant’s constitutional rights, and the credibility of witnesses
is not the primary issue, our customary deference to the trial court’s factual
findings is tempered by a scrupulous examination of the record to ascertain
that the trial court’s factual findings are supported by substantial evidence.’’
(Internal quotation marks omitted.) State v. DeMarco, supra, 311 Conn. 519.
In the present case, the defendant does not challenge any of the trial court’s
factual findings, arguing only that those findings do not support its ultimate
legal conclusion.
   8
     The majority makes much of the fact that the present case is factually
distinguishable from Fausel, which the state cites in support of the proposi-
tion that burglary is a crime of violence. It is true that, unlike in Fausel,
the police here were not aware of the identities of the individuals involved
in the altercation and, thus, whether they may have had any prior criminal
history. Further, no one in the present case witnessed anyone enter the
defendant’s apartment or observe anyone emerge from the defendant’s apart-
ment to engage in the altercation. The majority contends that the pry marks
and paint chips that Zulali observed only supported a conclusion that some-
one other than a resident of the apartment had attempted forcibly to enter
the defendant’s apartment, but that this was not evidence that the attempt
was successful. I disagree that such a conclusion must be drawn from that
evidence. Such evidence would have been present whether or not entry was
successfully gained. Moreover, this evidence does not bear on the question
of whether a resident of the apartment had fled back into the apartment
after having engaged in the altercation in and around the laundry room.
   In any event, I do not find the majority’s discussion of Fausel persuasive.
Nowhere in the Fausel decision does our Supreme Court suggest that all
the facts and circumstances present in Fausel must exist before the police
can reasonably exercise their authority to make a warrantless search under
the emergency doctrine. In fact, the court clearly states that ‘‘there are an
infinite variety of situations in which entry for the purpose of rendering aid
is reasonable.’’ (Internal quotation marks omitted.) State v. Fausel, supra,
295 Conn. 798. Our inquiry is whether the specific facts and circumstances
confronting the police in this case would have led the police to an objectively
reasonable belief that a warrantless entry was required to protect life
and limb.
   9
     The majority states that ‘‘[t]he court did not find any facts supporting
a theory or conclusion that an injured person in the laundry room retreated
to the defendant’s apartment or that the one-half centimeter blood like
stain and other evidence in the laundry room supported the theory that an
individual in the defendant’s apartment was in need of emergency medical
assistance.’’ In support of this statement, the majority focuses too narrowly
on the size of the stain and the fact that no blood like stains were observed
on or outside of the door to the defendant’s apartment or in the hallway
leading to the defendant’s apartment, and that no bullet holes or shells were
found near the door to the defendant’s apartment. The absence of this
evidence, however, does nothing to diminish the significance of the fresh
blood like substance that was found or the other evidence that I have
indicated connects the altercation in the laundry room with the defendant’s
apartment. Nor does its absence render the actions taken by the police
unreasonable per se. Furthermore, the majority fails in my opinion to take
proper account of the fact that the defendant’s apartment door was mere
feet from the laundry room, not, as the majority suggests, ‘‘in a separate
area of the building.’’
   10
      In analyzing the significance of the one hour time period, the majority
makes contradictory use of the fact that the police entered the defendant’s
apartment before they had received any response from area hospitals about
potential shooting or stabbing victims seeking treatment. The majority seems
to suggest that the police’s failure to wait before entering demonstrated
some rush to judgment on the part of the police in entering the defendant’s
apartment. Yet, in the same breath, the majority suggests that it is partly
because the police did not enter earlier that too much time had elapsed for
there to have been a true emergency. It is unclear from the majority opinion
how the police could have avoided such a catch-22 situation.
   11
      The majority’s use of the term ‘‘substantial evidence’’ appears to come
from boilerplate it cites from State v. Kendrick, supra, 314 Conn. 222. As
that phrase is properly used, it refers to the heightened standard that a
reviewing court applies in assessing the subordinate factual findings of a
trial court with respect to issues implicating a party’s constitutional rights,
such as a motion to suppress grounded on an alleged violation of the fourth
amendment. See also footnote 6 of this opinion. The majority opinion, how-
ever, misapplies the standard by suggesting that a police officer may make
a warrantless entry under the emergency doctrine only if there is substantial
evidence that clearly demonstrates the existence of an emergency. But
that simply is not the requisite standard. See State v. Blades, supra, 225
Conn. 618–19.
   12
      In footnote 6 of its opinion, the majority states that the ‘‘most reasonable
interpretation of the facts is that two men, after entering the building,
unsuccessfully attempted to enter the defendant’s apartment.’’ This state-
ment admits that other reasonable interpretations of the facts also existed.
The inquiry for a reviewing court is not to choose the most reasonable
scenario, but only to consider if some reasonable view of the facts would
have led the police to believe that an emergency existed, justifying a war-
rantless search.